Citation Nr: 0737434	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-35 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as acid reflux and 
gastrointestinal ulcer. 

2.  Entitlement to service connection for skin disability of 
the left foot. 

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) for the 
period from August 28, 2003 to June 18, 2004.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to March 
1973.  He served in the Republic of Vietnam from April 13 to 
December 21, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, wherein the RO, in 
part, denied the claims for service connection for GERD, 
claimed as acid reflux and gastrointestinal ulcer and skin 
disability, left foot, and PTSD, respectively.  The veteran 
timely appealed both rating actions with respect to the 
aforementioned service connection claims to the Board.  By 
the June 2004 rating action, the RO also increased the 
disability rating assigned to service-connected anxiety 
neurosis from 30 to 50 percent, effective August 28, 2003, 
date of receipt of the veteran's claim for increased for said 
disability.  

On VA Form 21-4138, Statement in Support of Claim, dated in 
February 2005, the veteran canceled his hearing before a 
Veterans Law Judge at a local RO, i.e., Travel Board Hearing.  
Thus, his hearing request is deemed withdrawn.  38 C.F.R. 
§§ 20.702(d), 20.704(d) (2007).  

In February 2005, the veteran testified before a Decision 
Review Officer at the Columbia South Carolina, RO.  A copy of 
the hearing transcript has been associated with the claims 
files.

By a March 2005 rating action, the RO awarded service 
connection for PTSD, and it was evaluated together with the 
previously service-connected anxiety neurosis; a 100 percent 
evaluation was established from June 19, 2004, the day 
following the appellant's last day of employment.  

The issues of entitlement to service connection for GERD, 
claimed as acid reflux and gastrointestinal ulcer and skin 
disability of the left foot are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period from August 28, 2003 to June 18, 2004, the 
veteran's PTSD was productive of occupational and social 
impairment with deficiencies in most areas including work, 
family relationships, judgment and mood due to symptoms such 
as impaired impulse control, anger outbursts, fleeting 
suicidal ideation, and an inability to establish and maintain 
effective relationships without total social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD, also 
diagnosed as anxiety neurosis, have been met for the period 
from August 28, 2003 to June 18, 2004.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.130,  Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pellegrini v. Principi, 18 Vet. App. 
112 (2004).  

This appeal arises from disagreement with the RO's assignment 
of a 50 percent for service-connected PTSD/anxiety disorder 
for the period dating from August 28, 2003 to June 18, 2004.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted the 
claim is substantiated, any deficiency in the VCAA notice is 
not prejudicial and further VCAA notice is not required.  
Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006).  

The United States Court of Appeals for the Federal Circuit 
has also held that additional VCAA notice is not required 
when there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Thus, once the RO awarded service connection for 
PTSD/anxiety disorder additional notice was not required. 

With regards to the increased evaluation claim for 
PTSD/anxiety neurosis for the period in question on appeal, 
the duty to assist has been fulfilled.  To this end, VA has 
secured all identified VA and private post-service treatment 
and examination records that are pertinent to the increased 
evaluation claim for the period in question on appeal.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Relevant Laws and Regulations

Increased Evaluation-general criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 
38 U.S.C.A. § 1155. Consideration is given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they are raised by the veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The entire 
history of the veteran's disability is considered. 
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (2007).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Psychiatric rating criteria-

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood. 
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Id.

The current 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

III.  Analysis

VA progress and examination reports for the period from 
August 28, 2003 to June 18, 2004 demonstrate that the veteran 
had a depressed mood with explosions of anger, impaired 
impulse control and irritability.  He also had fleeting 
thoughts of suicide (i.e., running in front of traffic) (see, 
VA mental health initial treatment plan and triage assessment 
reports, dated August 28, 2003).  While the veteran 
maintained employment in construction during this period, he 
also reported daily flashbacks that interfered with his work 
(see VA outpatient report, dated February 21, 2004).

Overall, a June 2004 VA examiner estimated the veteran's 
level of disability associated with his service-connected 
PTSD/anxiety neurosis to be in the considerable to severe 
range (see, June 2004 VA PTSD examination report).  At that 
time, the VA examiner found that the veteran had a Global 
Assessment of Functioning (GAF) score of 52.  A GAF score is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).   

GAF scores of 51 to 60 generally reflect some moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.

Prior to June 2004, in November and December 2003, VA 
assigned the veteran GAF scores of 40 (see, VA outpatient 
reports, dated in November2003).  A GAF of 45 was entered in 
February 2004.  A GAF score of 41 to 50 signifies serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  The Board finds that 
these symptoms more nearly resemble those required for a 70 
percent evaluation for the service-connected PTSD/anxiety 
neurosis for the period from August 28, 2003 to June 18, 
2004. 
38 C.F.R. § 4.130a, Diagnostic Code 9411.

The Board has considered entitlement to a 100 percent 
evaluation for the veteran's PTSD, but the symptoms required 
for a total rating have not been displayed. Although the 
veteran had increasing problems with work, he managed to 
maintain employment in construction.  Furthermore, he was 
married, albeit to his sixth spouse.  As noted above, the 
only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).  As this evidence clearly demonstrates that 
the veteran does not have total occupational and social 
impairment, a 100 percent evaluation is not warranted for the 
period in question.

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice. The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran did not undergo hospitalization for PTSD, thus, 
need for frequent hospitalization has not been shown.  During 
the period in question, the veteran reported on-the-job 
difficulties due to an increase in daily flashbacks.  The 70 
percent evaluation contemplates deficiencies in the area of 
work.  There is no evidence that the veteran had marked 
impairment beyond that contemplated by the 70 percent 
evaluation.  The record shows a stable work history, despite 
his reported difficulties.  Accordingly, the Board finds that 
there has not been marked interference with employment beyond 
that contemplated by the schedular rating of 70 percent for 
the period in question, i.e., August 28, 2003 to June 18, 
2004.



ORDER

Entitlement to an initial rating of 70 percent for PTSD for 
the period from August 28, 2003 to June 18, 2004 is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

In written statements submitted throughout the duration of 
the appeal, the veteran argued that he has had GERD and a 
skin disorder of the left foot since his active military 
service in the Republic of Vietnam.  

Service medical records reflect that in October 1971, the 
veteran complained of having a urinal infection for the 
previous two weeks, which was not relieved with prescription 
medication.  An impression of non-specific urithitis was 
noted.  In March 1972, the veteran reported blood stains from 
his urine on his shorts.  A urinalysis was reported to have 
been negative.  A diagnosis of pediculosis pubis was entered.  
An August 1972 entry reflects that the veteran was seen for 
"rash etc."  An impression of poison ivy was entered.  A 
July 1975 urinalysis report was negative for gram-negative 
intracellular diplococcic.  A September 1975 service 
discharge examination report reflects that the veteran's 
genitourinary system and skin were reported as "normal."  

In February 1971, February 1973 and June 1975, the veteran 
received treatment for papular rash on the palms of his 
hands, dyshydrosis of the skin on the fingers and condyloma 
on shaft of penis, respectively.  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
threshold for finding a link between current disability and 
service is low. Locklear v. Nicholson, 
20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In this case, there is competent evidence of current 
diagnoses of GERD and eczema on the dorsum of the left foot 
(see, VA outpatient report, dated in December 2003).  VA 
examinations are, therefore, needed to clarify whether any 
current GERD or eczema on the dorsum of the left foot are 
related to the appellant's active military service, to 
include service in the Republic of Vietnam. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA gastrointestinal and dermatology 
examinations to determine the nature 
and extent of any current GERD and skin 
disability of the left foot.  The 
examiners should review the claims file 
in conjunction with the examination, 
and should note that a review of the 
claims file was made.  With respect to 
any currently present GERD and skin 
disability of the left foot, the 
respective examiners should express an 
opinion as to the following questions:
    
(a) Whether it is at least as likely as 
not (50 percent probability or more) 
that the veteran currently has GERD and 
skin disability of the left foot that 
began during military service, to 
specifically include his verified 
service in the Republic of Vietnam; and 
(b) Is there medical evidence of an 
ulcer (gastric or duodenal) to a 
compensable degree within a year of the 
appellant's March 1973 discharge?
    
In formulating their respective 
opinions, the VA gastroenterologist is 
specifically requested to review and 
comment on service medical findings of 
non-specific arthritis and pediculosis 
pubis in October 1971 and March 1972, 
respectively, in conjunction with 
negative urinalysis reports, dated in 
March 1972 and July 1975.  

The VA dermatologist is requested to 
review and discuss an August 1972 service 
medical notation of "rash etc." and 
diagnosis of poison ivy.

The examiners should provide a rationale 
for their respective opinions.

2.  The claims for service connection 
for GERD and skin disability of the 
left foot should be readjudicated. If 
any of the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


